The above causes came on to be heard upon the record, briefs and arguments of counsel, and upon due consideration thereof, it is the opinion of this Court that the decision of the Tax Court should be affirmed. The opinion of the Tax Court adequately reviews the factual background of the litigation and we agree with the conclusions of the Tax Court as expressed in the able opinion of Judge Arnold Raum, which is reported as 34 T.C. 776 (1960).
It is, therefore, ordered that the decision of the Tax Court be, and the same is, hereby affirmed.